Title: From George Washington to John Hancock, 13 March 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge March 13. 1776

In my Letter of the 7 & 9 Instant which I had the honor of addressing you, I mentioned the Intelligence I had received respecting the embarkation of the Troops from Boston & fully expected before this, that the Town wou’d have been entirely evacuated—Altho I have been deceived and was rather premature in the opinion I had then formed, I have little reason to doubt but the event will take place in a very short time, as other

accounts which have come to hand since, the sailing of a great number of Transports from the Harbour to Nantasket Road and many circumstances corresponding therewith seem to confirm and render It unquestionable. Whether the Town will be destroyed is a matter of much uncertainty, but It wou’d seem from the destruction they are making of sundry peices of Furniture, of many of their Waggons, Carts &c. which they cannot take with ’em, as It is said, that It will not, for If they Intended It, the whole might be involved in one general ruin.
Holding It of the last importance in the present contest that we shou’d secure New York and prevent the Enemy from possessing It, and conjecturing they have views of that sort and their embarkation to be for that purpose, I judged it necessary under the situation of things here, to call a Council of General Officers to consult of such measures as might be expedient to be taken at this interesting conjuncture of Affairs—A copy of the proceedings, I have the honor to Inclose you.
Agreable to the opinion of the Council I shall detach the Rifle Regiment to morrow under the command of Brigadr Genl Sullivan with orders to repair to New York with all possible expedition, and which will be succeeded the day after by the other five in one Brigade, they being all that It was thought advisable to send from hence, ’till the Enemy shall have quitted the Town—Immediately upon their departure, I shall send forward Major General Putnam, and follow myself with the remainder of the Army as soon as I have it in my power, leaving here such a Number of men as circumstances may seem to require.
As the badness of the Roads at this Season will greatly retard the March of our men, I have by advice of the General Officers wrote to Governor Trumbull by this Express, to use his utmost exertions for throwing a Reinforcemt of Two Thousand men into New York from the Western parts of Connecticut, and to the commanding Officer there, to apply to the Provincial convention or Committee of Safety of New Jersey for a Thousand more for the same purpose, to oppose the Enemy and prevent their getting possession in case they arrive before the Troops from hence can get there, of which ther’s a probability, unless they are Impeded by contrary winds—This measure, tho It may be attended with considerable expence, I flatter myself will meet with the approbation of Congress—Past experience and

the lines in Boston & on Boston Neck point out the propriety and suggest the necessity of keeping our Enemies from gaining possession and making a Lodgement.
Should their destination be further Southward or for Hallifax (as reported in Boston) for the purpose of going into Canada, the march, of our Troops to New York will place them nearer the Scene of Action and more convenient for affording succours.
We have not taken post on Nuke Hill and fortified It, as mentioned that we should in my last—On hearing that the Enemy were about to retreat and leave the Town, It was thought imprudent and unadvisable to force ’em with too much precip[it]ation, that we might gain a little time & prepare for a March—To morrow evening we shall take possession unless they are gone.
As New York is of such Importance, prudence and policy require, that every precaution that can be devised, shou’d be adopted to frustrate the designs which the Enemy have of possessing It—To this end I have ordered Vessels to be provided and held ready at Norwich for the embarkation and transportation of our Troops thither—This I have done with a view, not only of greatly expediting their arrival, as It will save several days marching, but also that they may be fresh and fit for Intrenching and throwing up works of defence as soon as they get there, If they do not meet the Enemy to contend with; for neither of which, would they be in a proper condition after a long and fatiguing March in bad roads—If Wallace with his Ships should be apprized of the measure and attempt to prevent It by stopping up the Harbour of New London, they can but pursue their march by Land.
You will please to observe that It is the opinion of the General Officers, If the Enemy abandon the Town that It will be unnecessary to employ or keep any part of this Army for Its defence, and that I have mentiond on that events happening, I shall immediately repair to New York with the Remainder of the Army not now detached, leaving only such a number of men here as circumstances may seem to require—what I partly allude to is, that as It will take a considerable time for the removal of such a body of men, and the divisions must precede each other in such order, as to allow intermediate time sufficient for ’em to be covered

& provided for, and many things done previous to the march of the whole for Securing and forwarding such necessaries as cannot be immediately carried, and others which It may be proper to keep here, that directions might be received from congress respecting the same, and as many men ordered to remain for that and other purposes as they may judge proper; I cou’d wish to have their commands upon the subject and in time, as I may be under some degree of embarrasment as to their views.
Congress having been pleased to appoint Colo. Thompson a Brigadier General, There’s a vacancy for a Colonel in the Regiment he commanded, to which I wou’d beg leave to recommend the Lieut. Colo. Hand—I shall also take the liberty of recommending Captn Hugh Stephenson of the Virginia Riflemen to succeed Colo. Hand & to be appointed in his place, as Lieut. Colo. (there being no Major to the Regiment since the promotion of Major Magaw to be Lieut. Colo. of one of the Pensylvania Batallions & who is gone from hence)—He is in my opinion the fittest person in this Army for It, as well as the oldest Captain in the service, having distinguished himself at the head of a Rifle Company all the last War and highly merited the approbation of his superior Officers.
Col. Mifflin Informed me to day of his having received Tent Cloths from Mr Barrell of Philadelphia to the amount of 7,500£ Pensylvania Currency and applied for a Warrant for Payment of It, But as our Fund is low and many necessary demands against It which must be satisfied and our calls for money are & will be exceedingly great, I cou’d not grant It, Thinking It might be convenient for payment to be made in Philadelphia by your order on the Treasury there. I have the Honor to be with much respect Sir Your Most H. Sevt

Go: Washington

